DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In light of the amendments to the drawings and specification filed on May 31, 2022, the objections to the drawings set forth in the non-final office action mailed on March 10, 2022 are withdrawn. 
Claim Objections
In light of the amendments to the claims filed on May 31, 2022, the objections to the claims set forth in the non-final office action mailed on March 10, 2022 are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1: The claim recites “A travelling device [...] travelling while pulling the carriage” which renders the claim indefinite because it is unclear if the device 
itself is being recited regardless of what state it is in (travelling or still, attached or detached from the carriage) or if the device is only being positively recited when it is “traveling while pulling the carriage”. Furthermore, the claim recites the plurality of first guide rollers are arranged so that a distance between every two adjacent ones of the plurality of first guide rollers gradually reduces, the closer to an insertion opening of the accommodator. This renders the claim indefinite because a plurality of first guide rollers requires only two at a minimum and a distance between two of the rollers only requires one distance. Therefore, it is unclear how one distance as required by the claim can gradually reduce. Additionally, the word gradually is a relative term and it is unclear to one of ordinary skill in the art by how much the distance needs to reduce in order to be considered a gradual reduction. Furthermore, the claim recites “wherein the first guide roller includes a plurality of first guide rollers, and at least one of the plurality of first guide rollers is arranged on each of the at least one corner and the at least one side surface”. This further renders the claim indefinite because line 6 requires only “at least one of at least one corner and at least one side surface” so it is unclear how the guide rollers are arranged on “each of the at least one corner and at least one side surface” when only at least one corner OR at least one side surface is required by the claim.
In regards to claim 2: The claim recites “wherein the at least one corner includes four corners, the at least one side surface includes two side surfaces” which renders the claim indefinite because claim 1 only requires “at least one of at least one corner and at least one side surface”.
In regards to claim 6: The claim recites “each of the plurality of first guide rollers protrudes from the at least one side surface”.  However, the side surface has not necessarily been recited by claim 1 as only “at least one of at least one corner and at least one side surface” are required by claim 1. The claim recites “a length by which each of the plurality of first guide rollers protrudes from the at least one side surface gradually reduces the closer to the insertion opening of the accommodator.” This renders the claim indefinite because the word gradually is a relative term and it is unclear to one of ordinary skill in the art by how much the length needs to reduce in order to be considered a gradual reduction. Additionally, it is unclear what structure or part of a structure “the closer to the insertion opening of the accommodator” is referring to. 
In regards to claim 9: Line 2 recites “the at least one side surface” however, the side surface has not necessarily been recited by claim 1 as only “at least one of at least one corner and at least one side surface” are required by claim 1.
The remaining claims are found to be indefinite due to their dependence from claim 1.
The following art rejections are made as best understood in light of the 112b rejections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hozumi (CN102050159 A, provided by applicant).
In regards to claim 1: Hozumi teaches a traveling device (2) being inserted into an accommodator (See Figure 1) at a lower part of a carriage (1) including a traveling wheel (18), being coupled to the carriage, and travelling with the carriage while pulling the carriage, the traveling device comprising: 
a driving wheel (331) provided at a bottom of the traveling device; and 
a first guide roller (210) contactable with the carriage when the traveling device is accommodated in the accommodator, at least one of at least one corner (See 4 corners of device 1) and at least one side surface (202) of the traveling device,
wherein the first guide roller includes a plurality of first guide rollers, and at least one of the plurality of first guide rollers is arranged on each of the at least one side surface, and
the plurality of first guide rollers are arranged so that a distance between every two adjacent ones of the plurality of first guide rollers gradually reduces, the closer to an insertion opening of the accommodator (See interval between two guide rollers 210 in Figures 2 and 3).
In regards to claim 2: The traveling device according to claim 1 is taught by Hozumi. Hozumi further teaches wherein the at least one corner includes four corners, the at least one side surface includes two side surfaces (See Figures 2 and 3) across a moving direction of the traveling device, and the plurality of first guide rollers (210) are arranged at each of the four corners and the two side surfaces (See figures 2 and 3).
In regards to claim 3: The traveling device according to claim 1 is taught by Hozumi. Hozumi further teaches wherein the plurality of first guide rollers are arranged at a same height from a floor surface (See Figures 2 and 3 with guide rollers 210).
In regards to claim 4: The traveling device according to claim 1 is taught by Hozumi. Hozumi further teaches wherein when the traveling device is viewed from above, the plurality of first guide rollers protrude by a same length from the at least one corner or the at least one side surface (Paragraph 0073).
In regards to claim 6: The traveling device according to claim 1 is taught by Hozumi. Hozumi further teaches when the traveling device is viewed from above, the plurality of first guide rollers are arranged so that a length by which each of the plurality of first guide rollers protrudes from the at least one side surface gradually reduces, the closer to the insertion opening of the accommodator (See the half-circle shape of the protrusion of the guide roller wherein the length of the roller protruding from the side surface is longest in the center of the half-circle shape of the protrusion of the roller and reduces towards each side of the half-circle shape). 
In regards to claim 8: The traveling device according to claim 1 is taught by Hozumi. Hozumi further teaches wherein the first guide roller contacts a side plate (13) provided on an inner surface of the accommodator (Paragraph 0072).
In regards to claim 9: The traveling device according to claim 1 is taught by Hozumi. Hozumi further teaches wherein a recess corresponding to a movable range of the traveling wheel is provided in the at least one side surface (See Figure 1 where the traveling wheels are accommodated in a recessed guide slot across the side surface of the traveling device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hozumi in view of McConnell (KR 20060019520). Hozumi fails to teach wherein an outer periphery of the first guide roller is covered with an elastic member. However, McConnell teaches an elastic member on the face of a roller to help add frictional tension and provide a moving force. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally have an elastic member on the outer periphery of the first guide roller of Hozumi so as to provide an element of frictional tension and allow a moving force to be applied thereby optimizing the effect of the guide roller and additionally helping to facilitate movement of the traveling device in and out of the accommodator of the carriage.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi in view of Scarth (US 2020/0001907 A1).
In regards to claim 10: Hozumi teaches the carriage (1) coupled to a pulled by the traveling device according to claim 1, the carriage comprising: the traveling wheel (18); the accommodator that accommodates the traveling device (See Figure 1). Hozumi fails to teach a second guide roller provided on an inner surface of the accommodator, the second guide roller contactable with the traveling device. However, Scarth teaches guide rollers (124 and 125) on an inner surface of a carriage (100) for facilitating movement of a traveling device (200) on and off the carriage (Paragraph 0047). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use second guide rollers as in Scarth on the device and carriage of Hozumi to facilitate movement of the traveling device in and out of the accommodator and increase the ease of connecting the traveling device to the carriage.
In regards to claim 11: The carriage according to claim 10 is taught by Hozumi in view of Scarth. The combination further teaches wherein the second guide roller is arranged at a corner of the insertion opening through which the traveling device is inserted (See Figure 1A of Scarth).
In regards to claim 12: The carriage according to claim 10 is taught by Hozumi in view of Scarth. The combination further teaches wherein the second guide roller is capable of being arranged at a height from a floor surface different from that of the first guide roller (See Paragraph 0047 of Scarth).
In regards to claim 13: The carriage according to claim 10 is taught by Hozumi in view of Scarth. The combination further teaches wherein a side plate (13 of Hozumi) that contacts the first guide roller is provided at the inner surface of the accommodator.
Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive. 
Regarding the 112b rejections: The amendments to the claims do not rectify the 112b rejections as stated above. Examiner notes that claim 1 still only recites “at least one of at least one corner and at least one side surface”. Therefore, either one corner or one side surface are necessarily required by the claim but not necessarily both. Additionally, only one distance between 2 guide rollers is necessarily required by the claim. 
Regarding the 102 and 103 rejections: Applicant argues that Hozumi does not teach the subject matter of claim 1 regarding the distance between the roller wheels reducing the closer to an insertion opening of the accommodator. However, per the 112b rejection above, only one distance between two roller wheels is necessarily required by the claim and it is unclear what it “gradually reduces” relative to. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611              


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611